Title: From Alexander Hamilton to William North, 2 May 1800
From: Hamilton, Alexander
To: North, William


          
            Sir,
            NY. May 2. 1800
          
          Major Huntingdon’s resigned his commission on resignation was accepted on the twenty ninth day of November.
          The arrangement of rank for the is definitively fixed, and I am not inclined to disturb it. I am sorry that discontents should exist, but any plan for remedying these would doubtless create others—
           G. North
        